Title: To George Washington from Major General Stirling, 20–21 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    8 oClo. P.m. Elizabeth Town [N.J.]Novr 20th[–21] 1778.
  
Your Excellency’s letter of the 16th I received the Night before last, and immediately sent orders for Colonel Spencers Regiment to March to Coles fort and there Join General Count Pulaski. at the same time I sent orders to Colonel Morgan to send a Regiment to replace Colonel Spencers at Hackinsack as it is Absolutely Necesary to keep a good look out towards Bergen Neck & the Banks of the North River.
From my Memory and the best Accots I have been Able lately to get, I have formed, an Accot in Columns of the Troops gone in the different fleets and those remaining at New York and its dependencies; which is inclosed, I have two other persons now examining the Troops which remain, If their accounts differ from this I will mention it to your Excellency.
  I shall here transcribe some of the Intelligence I have lately received. “New York Novr 16th On fryday Came into this harbour the Bedford a Seventy four Gun Ship and a frigate dismasted belonging to Admiral Byron’s Squadron, they say the fleet is much damaged in the late Storm and are put into Rhode Island to refit; two Battalions of Hessians Crossed at Hell Gate this day to Long Island with their Baggage. They are takeing all the Cannon from different parts of the Town, Fort & Batteries and putting them on board the Ships.” Another of this days date says, “I went to Kinsgbridge and all the Lines down and Conclude the troops on N. York Island to Amount to about 2500, besides the Artillery in the Redoubts, and light Horse, in all about 3000. General Vaughan’s Quarters to be at Hornhook General Cornwallis is in Town, Sir Wm Erskine on Long Island, part of the 33d at Bedford (Long Island) light Infantry at Jamaica, Grenadiers at the plains As to the Army on Staten Island and on board the fleet, 
    
    
    
    all the Alteration is that they have taken in more Water, and Some large Cannon from the Whitehal and the Convoy is Augmented with the Experiment & Phinix and three Gallies or Gunboats. Genl Greys Baggage was Yesterday sent on Board the Brunne frigate but wether he goes with this fleet or to England is Uncertain, the fleet will Sail again either this day or to Morrow. their destination uncertain, Genl Lessley has taken his Winter Quarters at Mr Cursons Cole’s ferry. I was on Board two of Byrons fleet dismasted one a Sixty four and the other a Seventy four which cannot be got fit for Service these two Months, the only large Ships in the harbour is the Trident, and the 74 damaged sometime ago by Count de Estang.”
I have it Also from Several hands that two Ships of the fleet were lost in the Storm on Sandy hook one of them a Store Ship and the other a Transport but I hear no more of the three decker which it was said was at Anchor off Deal. They have within this two days enquired wether we have not heard of a fifty Gun Ship being a Shore to the Southward. I Guess we have not yet heard of their whole Loss. I cant learn that the fleet Sailed this day, the weather was not very favourable. A deserter from the 64th Regt this morning Mentiond the Circumstance of their takeing off all the heavy Cannon, and that the heavy Baggage of that Regiment was onboard Ship. I am your Excellencys Most Humble Servant
  
    Stirling,
  
  
21st Ten o Clock A.m. By a person Just from N.Y. I am informed that 71st Regt were yesterday disembarking on Staten Island. that the Commissioners are to Sail tomorrow. he Confirms their Shipping all the heavey Cannon. that by a Cartel Ship from Boston they have accounts of Seven Store Ships out of Nine which were going from New york to Quebec, are taken by two 6 four 20 Gun Ships; but this if true your Excellency Must have thro’ another Channel.
  
